 



EXHIBIT 10
RED LION HOTELS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
     Red Lion Hotels Corporation (“Red Lion”) is pleased to inform you that you,
[                                        ], have been granted the number of
Restricted Stock Units (“ Restri cted Stock Units”) indicated below under Red
Lion’s 2006 Stock Incentive Plan (the “Plan”) and the terms of this Restricted
Stock Unit Agreement (including the Notice of Grant and Appendix A, all of which
are the “Agreement”). Subject to the provisions of the Agreement and the Plan,
the principal features of this grant are as follows:

     
Grant Date:
   
 
   
Total Number of Restricted Stock Units:
   
 
   
Scheduled Vesting:
  25% of the total Restricted Stock Units vest on each anniversary of the Grant
Date.
 
   
Acceptance Deadline:
  You must accept this grant of Restricted Stock Units prior to the Acceptance
Deadline, which is sixty (60) days from the Grant Date.

     Except as otherwise provided in the Agreement or by the terms of the Plan,
you will not vest in the Restricted Stock Units unless you remain employed by
Red Lion or one of its Affiliates through the applicable vesting date.
     Your acceptance of this grant either by signature below or by electronic
acceptance indicates your understanding that this grant is subject to all of the
terms described in this Agreement, including Appendices A, and the Plan.
Important additional information on vesting and forfeiture of the Restricted
Stock Units covered by this grant is contained in paragraphs 3, 4 and 6 of
Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS OF THIS GRANT.
     THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS
GRANT OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.

          RED LION HOTELS CORPORATION   GRANTEE
 
       
 
       
By:
       
 
       
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS OF RESTRICTED STOCK UNITS
     1. Grant. Red Lion hereby grants to you under the Plan the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms in this Agreement and the Plan.
     2. Red Lion’s Obligation to Pay. Unless and until the Restricted Stock
Units have vested in the manner set forth in paragraphs 3 or 4, you will have no
right to payment of the Restricted Stock Units.
     3. Vesting Schedule. Except as otherwise provided in this paragraph 3 and
paragraph 4 of this Agreement, and subject to paragraph 6, the Restricted Stock
Units are scheduled to vest in accordance with the vesting schedule shown in the
Notice of Grant. Restricted Stock Units scheduled to vest on any date actually
will vest only if you remain in Continuous Service with Red Lion or one of its
Affiliates through the applicable vesting date, except to the extent otherwise
provided in this Agreement, in a written agreement between Red Lion and you or
in accordance with the then-applicable written policies of Red Lion. In all
instances in which Restricted Stock Units continue to vest after you cease to be
employed by Red Lion or one of its Affiliates, the payment of such accelerated
Restricted Stock Units nevertheless will be made at the same time or times such
Restricted Stock Units would have been paid had they vested in accordance with
the vesting schedule shown in the Notice of Grant.
     4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of some or all of the Restricted Stock Units at any time,
subject to the terms of the Plan. If so accelerated, the Restricted Stock Units
will be considered as having vested as of the date specified by the
Administrator. If the Administrator, in its discretion, accelerates the vesting
of any Restricted Stock Units, the payment of the accelerated Restricted Stock
Units nevertheless will be made at the same time or times as if the Restricted
Stock Units had vested in accordance with the vesting schedule shown on the
Notice of Grant (whether or not you remain employed by Red Lion or one of its
Affiliates).
     5. Payment after Vesting. Any Restricted Stock Units that vest while you
remain employed by Red Lion or one of its Affiliates in accordance with
paragraph 3 will be paid to you (or in the event of your death, to your estate)
in shares of Common Stock as soon as administratively practicable following the
date of vesting, subject to paragraph 8. Any Restricted Stock Units that
continue to vest after you cease to be employed by Red Lion or one of its
Affiliates as provided in paragraph 3 or that vest in accordance with paragraph
4 will be paid to you (or in the event of your death, to your estate) in shares
of Common Stock in accordance with the provision of such paragraphs, subject to
paragraph 8. For each Restricted Stock Unit that vests, you will receive one
share of Common Stock.
     6. Forfeiture. Except as expressly provided herein, any Restricted Stock
Units that have not vested at the time you cease to be employed by Red Lion or
one of its Affiliates will be forfeited and automatically transferred to and
reacquired by Red Lion at no cost to Red Lion.
     7. Death. Any distribution or delivery to be made to you under this
Agreement will, if you are then deceased, be made to the administrator or
executor of your estate. The administrator or executor must furnish Red Lion
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to Red Lion to establish the validity of the transfer and
compliance with any applicable laws or regulations.
     8. Withholding of Taxes. Regardless of any action Red Lion or the company
that employs you (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate

A-1



--------------------------------------------------------------------------------



 



liability for all Tax-Related Items legally due by you is and remains your
responsibility and that Red Lion and/or the Employer (1) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the grant of Restricted Stock Units, including the grant,
vesting and lapse of repurchase rights, the subsequent sale of Shares and/or the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant or any aspect of the grant of Restricted Stock Units to reduce or
eliminate your liability for Tax-Related Items. When shares of Common Stock are
issued as payment for vested Restricted Stock Units, you will recognize
immediate U.S. taxable income if you are a U.S. taxpayer. If you are a non-U.S.
taxpayer, you will be subject to applicable taxes in your jurisdiction. Red Lion
or the Employer is required to withhold from you an amount that is sufficient to
pay the minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by Red Lion or the Employer with
respect to the shares of Common Stock issued to you. Red Lion or the Employer
may, in its discretion, meet this withholding requirement in any one or more of
the following ways:
          (a) by withholding or selling a portion of the shares that otherwise
would be paid out for your vested Restricted Stock Units;
          (b) by withholding the amount necessary to pay the applicable taxes
from your paycheck, with no withholding of shares;
          (c) by requiring you to make alternate arrangements to meet the
withholding obligation; or
          (d) such other method as Red Lion or the Administrator may elect in
compliance with local law.
No payment of shares will be made to you (or your estate) for Restricted Stock
Units unless and until satisfactory arrangements (as determined by Red Lion)
have been made by you to fulfill Red Lion’s (or the Employer’s) obligation to
withhold or collect any income and other taxes with respect to the Restricted
Stock Units. By accepting this grant, you expressly consent to and authorize the
withholding of Shares and to any additional (or alternative) cash withholding as
provided for in this paragraph 8. All income and other taxes related to the
Restricted Stock Unit award and any shares delivered in payment thereof are your
sole responsibility.
     9. Nature of Grant. In accepting the offer to acquire Shares, you
acknowledge that: (a) the Plan is established voluntarily by Red Lion, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by Red Lion at any time, unless otherwise provided in the Plan and this
Agreement; (b) the grant of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of such grants even if Restricted
Stock Units have been granted repeatedly in the past; (c) all decisions with
respect to future Restricted Stock Unit grants, if any, will be at the sole
discretion of Red Lion; (d) you are voluntarily participating in the Plan;
(e) the grant of Restricted Stock Units is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to Red
Lion or the Employer, and which is outside the scope of your employment
contract, if any; (f) the Restricted Stock Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (g) the future value of the shares of Common Stock
issuable under this Agreement is unknown and cannot be predicted with certainty.

A-2



--------------------------------------------------------------------------------



 



     10. Address for Notices. Any notice to be given to Red Lion under the terms
of this Agreement must be addressed to Red Lion, in care of its General Counsel,
201 W. North River Drive, Suite 100, Spokane, WA 99201, or at such other address
as Red Lion may hereafter designate in writing.
     11. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant (and the associated rights and privileges) cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or of any associated right or
privilege, or upon any attempted sale under any execution, attachment or similar
process, this grant and the associated rights and privileges will immediately
become null and void.
     12. Restrictions on Sale of Securities. The shares of Common Stock issued
as payment for vested Restricted Stock Units will be registered under the U.S.
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the shares will be subject to any market blackout-period that
may be imposed by Red Lion and must comply with Red Lion’s insider trading
policies, and any other applicable securities and other laws.
     13. Delay in Payment. Notwithstanding any other part of this Agreement, any
Restricted Stock Unit otherwise payable to you pursuant to this Agreement will
not be paid during the six-month period following your termination of employment
unless Red Lion determines, in its good faith judgment, that the payment would
not cause you to incur an additional tax under Section 409A of the Code and any
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder (“Section 409A”). If the payment of any amounts are delayed as a
result of the previous sentence, any Restricted Stock Unit otherwise payable to
you during the six (6) months following your termination will accrue during such
six-month period and will become payable in shares of Common Stock on the date
six (6) months and one (1) day following the date of your termination.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Conditions for Issuance of Certificates for Stock. Any shares of Common
Stock deliverable to you may be either previously authorized but unissued shares
or issued shares that have been reacquired by Red Lion. Red Lion will not be
required to issue any certificate or certificates for shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of the shares to
listing on all stock exchanges on which the stock is listed; (b) the completion
and continued effectiveness of any registration or other qualification of the
shares under any U.S. state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body that the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body
that the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of a reasonable period of time
following the date of vesting or other scheduled payout of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.
     16. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between this Agreement and the Plan, the
Plan will govern. Capitalized terms used and not defined in this Agreement will
have the meaning set forth in the Plan.

A-3



--------------------------------------------------------------------------------



 



     17. Captions. Captions used in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
     18. Agreement Severable. In the event that any provision in this Agreement
is held invalid or unenforceable, the provision will be severable from, and the
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
     19. Entire Agreement. This Agreement constitutes the entire understanding
of the parties on the subjects covered. You expressly warrant that you are not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained in the Agreement.
     20. No Effect on Employment or Service. YOU FURTHER ACKNOWLEDGE THAT
NOTHING IN THIS AGREEMENT CONSTITUTES A CONTRACT OF EMPLOYMENT AND THAT YOU AND
RED LION, INCLUDING ITS SUBSIDIARIES AND AFFILIATES, EACH RESERVES THE RIGHT TO
TERMINATE THE EMPLOYMENT OR SERVICE RELATIONSHIP AT ANY TIME AND FOR ANY REASON,
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE, WHEREVER ALLOWED BY LOCAL
LAWS.
     21. Notice of Governing Law. This grant of Restricted Stock Units is
governed by, and will be construed in accordance with, the laws of the State of
Washington without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties agree to
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation will be conducted only in the courts of Spokane
County, Washington, or the federal courts for the United States for the Eastern
District of Washington, and no other courts, where this grant is made and/or to
be performed.

A-4